Title: To Thomas Jefferson from Oliver Whipple, 27 January 1806
From: Whipple, Oliver
To: Jefferson, Thomas


                        
                            Washington Jany 27th 1806.
                        
                        The Planter, with all due Respect, presents The inclosed Strictures for your Excellency’s Perusal, if they have any Merit in your Estimation, it will extremely gratify
                            The Planter, if there be Errors in Judgment, he knows from the Purity of his Intention, They will receive Remission,
                            & Your Excellency will pardon The Imperfections—
                    